DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed April 5, 2022 have been received and considered by Examiner.

Note on claim interpretation
Examiner notes that Applicant has provided a special definition for the scope of what components are permitted to be present in the inner layer along with the fluoroelastomer rubber under the recitation "consisting essentially of" of claim 1:


… As used herein, the phrase "consists essentially of" used in connection with the fluoroelastomer rubber of the inner layer precludes the presence of non-fluorinated polymers and fluorinated monomers that affect the basic and novel characteristics of the fluoroelastomer rubber, although, commonly used processing agents and additives such as antioxidants, fillers, UV agents, dyes, pigments, anti-aging agents, and any combination thereof may be used in the fluoroelastomer rubber. 

Paragraph 0021 of Published Application US 2021/0094253 (and paragraph 0021 on page 5 of originally filed specification). Examiner notes that Applicant’s special definition of “consisting essentially of” allows “commonly used processing agents and additives such as antioxidants, fillers, UV agents, dyes, pigments, anti-aging agents, and any combination thereof” to be included in the inner layer along with the fluoroelastomer rubber under the recitation of “an inner layer consisting essentially of a crosslinked fluoroelastomer rubber” of claim 1.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 4, 6, 7 and 16 has been withdrawn due to Applicant’s amendments in claims 4, 6, 7 and 16 in the Amendment filed April 5, 2022.

The 35 U.S.C. 103 rejection of claims 1, 2 and 4-16 as being unpatentable over Verschuere et al. (US 2004/0142135) has been withdrawn due to Applicant’s replacement of “comprising” with “consisting essentially of” in claim 1 in the Amendment filed April 5, 2022. Verschuere et al. requires that a hydrotalcite compound is included in the fluoroelastomer layer (see, for example, paragraph 0001 and claim 1, and throughout reference): Verschuere et al. teach that the use of the hydrotalcite compound to improve the resistance of the fluoroelastomer layer when brought in contact with diesel fuel, more in particular with diesel fuel of biological origin (paragraph 0001), and that the use of the hydrotalcite compound improves the sealing properties preventing leaking at the ends (paragraph 0058). Due to these improvements caused by the hydrotalcite compound, the presence of the hydrotalcite compound “materially affect[s] the basic and novel characteristic(s)” of the fluoroelastomer layer, and therefore the hydrotalcite compound is precluded from the scope of the inner layer of claim 1 that is recited as “consisting essentially of a crosslinked fluoroelastomer rubber”. Note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original)…. MPEP 2111.03.

Examiner additionally notes that the hydrotalcite compound of Verschuere et al. (US 2004/0142135) does not correspond to any of the “commonly used processing agents and additives such as antioxidants, fillers, UV agents, dyes, pigments, anti-aging agents, and any combination thereof” listed in Applicant’s special definition for the scope of components that are permitted to be present in the inner layer along with the fluoroelastomer rubber under the recitation "consisting essentially of" of claim 1. See Note on claim interpretation above.

NEW 35 USC 112 REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation of the inner layer “further compris[ing]” a component broadens the scope of claim 12 over that of claim 1, which requires that the inner layer “consist[s] essentially of” the crosslinked fluoroelastomer. Examiner notes that the fact that the curing agent recited in claim 12 is a “commonly used processing agent[]” within  Applicant’s special definition of "consisting essentially of" (paragraph 0021 of Applicant’s specification; see Note on claim interpretation above) is not sufficient to overcome this rejection under 35 U.S.C. 112(d), because the mere presence of “comprises” in “the inner layer further comprises” broadens the scope of claim 12 over the scope of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

REPEATED/UPDATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0155690).

In regard to claims 1 and 10, Park teaches a multilayer tube (hose, paragraphs 0035, 0116 and 0138) that comprises an inner layer of a fluoroelastomer and an outer layer of an elastomer or a plastic (paragraph 0138), where the inner layer is disposed directly on the outer layer, in regard to claim 10, in the instance where there is no tie layer between the inner and outer layers (paragraph 0138). The inner layer corresponds to the claimed crosslinked fluoroelastomer rubber (all elastomers are crosslinked). Suitable fluoroelastomers for the inner layer are listed in paragraphs 0039-0041. Park teaches that examples of elastomers that can be used as the outer layer include EPDM, NBR, HNBR, ACM, AEM, FKM, PU, FFKM, and silicone elastomers (paragraph 0138). Park teaches that the Shore A hardness of the fluoroelastomer rubber of the inner layer is preferably 50 to 90, and Park identifies 70 to 90 as a more narrow preferable range (paragraph 0033).

Examiner notes that Park does not require anything in the fluoroelastomer inner layer that would preclude the fluoroelastomer inner layer of Park from Applicant’s special definition of "consisting essentially of" (paragraph 0021 of Applicant’s specification). See Note on claim interpretation above.

	While Park does not explicitly teach a single embodiment that is a hose having an inner layer of the fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer and where the Shore A hardness of the fluoroelastomer rubber is from about 40 to about 90, since such embodiments are clearly within the scope of the teachings of Park (as explained above, see, for example, paragraph 0138, which lists EPDM, NBR, HNBR, ACM, AEM, PU and silicone elastomers as suitable materials for the outer layer, all of which are non-fluorinated elastomers, and paragraph 0033, which teaches that the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 70 to 90), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hose having an inner layer of a fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer such as any of EPDM, NBR, HNBR, ACM, AEM, PU and silicone elastomers, and where the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90, based on the teachings of Park identified above. As with the fluoroelastomer rubber of the inner layer being crosslinked because it is an elastomer as stated above, the non-fluorinated elastomer of outer layer is crosslinked because it is an elastomer.

In regard to the recitation regarding the tube being a “peristaltic pump tube”, while Park does not teach any particular uses for the hoses taught by Park (other than that the compositions may readily be formed into shaped articles having sufficient elastomer properties, such as tensile strength, modulus, elongation at break, and compression set to be industrially useful in applications requiring elastomeric properties, paragraph 0035), one of ordinary skill in the art would have recognized that the hoses of Park would be easily tailored length-wise, diameter-wise, thickness-wise, etc. for the particular desired intended use of the hose, and to have selected particular materials that would provide the required mechanical / elastomeric properties (such as tensile strength, modulus, elongation at break, and compression set, paragraph 0035) for a given intended application, including for a hose that would be suitable for use as a peristaltic pump tube. Examiner notes that the elastomeric properties of the hose of Park alone make it suitable for use as a peristaltic pump tube, and further it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose such that it would function as a peristaltic pump tube for the particular pump to which the tube is intended to be connected. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose and to have selected appropriate elastomeric materials to use for the layers of the hose within the teachings of Park to produce a hose that is suitable for a given intended use/ a particular desired application, such as for use as a peristaltic pump tube.

	In regard to claim 2, Park teaches the multilayer peristaltic pump tube (hose) as discussed above in regard to claim 1. Suitable fluoroelastomers for the inner layer are listed in paragraphs 0039-0041. Copolymers having pairs of each combination of the claimed repeating units are taught in paragraphs 0039-0041.

In regard to claim 3, Park teaches the multilayer peristaltic pump tube (hose) as discussed above in regard to claims 2 and 1. A terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) is explicitly taught in paragraph 0041 as a suitable fluoroelastomer (“copolymers of tetrafluoroethylene, ethylene, and perfluoromethyl vinyl ether”).

In regard to claim 4, Park teaches the multilayer peristaltic pump tube (hose) as discussed above in regard to claim 1. Since, as discussed above in regard to claim 1, Park teaches that the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 70 to 90, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the hose as discussed above in regard to claim 1 where the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 50 to 80, based on the teachings of Park identified above.

In regard to claim 5, Park teaches the multilayer peristaltic pump tube (hose) as discussed above in regard to claim 1. While Park does not specifically teach an embodiment where the nominal polymer fluorine content of the fluoroelastomer of the inner layer is 67 weight percent, since Park teaches a variety of fluoroelastomer copolymers of a variety of combinations of fluorine-containing repeating units as discussed above in regard to claims 1, 2 and 3, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a fluoroelastomer having a nominal polymer fluorine content of 67 weight percent for the inner layer. Further note, in regard to the claimed nominal polymer fluorine content, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” MPEP 2144.05 II.A.

In regard to claim 6, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Park teaches crosslinked fluoroelastomer rubbers having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers taught by Park having Shore A hardnesses of 50 to 90 such as the claimed percent volume change of claim 6, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 7, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Park teaches a crosslinked fluoroelastomer rubber having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers taught by Park having Shore A hardnesses of 50 to 90, respectively, such as the claimed percent volume change of claim 7, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 8 and 9, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. Park teaches that examples of elastomers that can be used as the outer layer include EPDM, NBR, HNBR, ACM, AEM, FKM, PU, FFKM, and silicone elastomers (paragraph 0138). EPDM (ethylene-propylene-diene), NBR (butadiene-acrylonitrile rubber), HNBR (butadiene-acrylonitrile rubber) are all diene elastomers, ACM and AEM are polyolefin elastomers (acrylate rubber and ethylene acrylate rubber), PU is polyurethane and includes elastomeric PU (as claimed “thermoset urethane”) and thermoplastic elastomeric PU, and silicone elastomers are also taught in paragraph 0138. It therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the elastomers identified in this paragraph which are taught as suitable elastomers for the outer layer as the elastomer of the outer layer of the hose taught by Park as discussed above in regard to claim 1 (including, in regard to claim 9, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used EPDM, NBR (butadiene-acrylonitrile rubber) or HNBR (butadiene-acrylonitrile rubber) (NBR and HNBR are butadiene copolymers) as the material of the outer layer of the hose taught by Park.

In regard to claim 11, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claims 1 and 10. Since the inner and outer layers are bonded directly to one another, and since Park teaches a method of enhancing the bond between the inner and outer layers (see abstract and throughout reference, for example, paragraphs 0028, 0112 and 0116), one of ordinary skill in the art would have recognized that the enhanced bond between the inner and outer layers is cohesive. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. Park teaches that the inner layer (the inner layer of the fluoroelastomer) includes a curing agent (see abstract and throughout reference, for example, paragraphs 0028, 0112 and 0116). 

In regard to claim 13, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. Since the outer layer of the hose discussed above in regard to claim 1 is of an elastomer, the elastomer includes a curing agent (all elastomeric materials are cured and therefore include a curing agent).

In regard to claim 14, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. While Park does not explicitly teach that the tube is a chemically resistant liquid transfer tube, a warewash tube, a laundry tube, or a combination thereof, one of ordinary skill in the art would have recognized that the hoses of Park (which may be used as peristaltic pump hoses, as discussed above in regard to claim 1) would be easily tailored length-wise, diameter-wise, thickness-wise, etc. for the particular desired intended use of the hose, and to have selected particular materials that would provide the required mechanical properties for a given intended application, including for those particular hoses recited in claim 14. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose and to have selected appropriate materials to use for the layers of the hose within the teachings of Park to produce a peristaltic pump hose that is suitable for a given intended use/ a particular desired application, such as those recited in claim 14.

In regard to claim 15, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 1. In regard to the claimed pump life of the tube in a peristaltic pump, since Park teaches hoses of elastomeric materials that correspond to those materials recited by Applicant as discussed above in regard to claim 1, one of ordinary skill in the art would have expected the characteristics of the hoses taught by Park, such as pump life of the tube in a peristaltic pump, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. To the extent that somehow not all of the elastomeric materials disclosed for the inner and outer layer of Park are able to perform with a pump life in a peristaltic pump of at least the claimed 6 month minimum, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have selected the particular materials and the particular dimensions of the layers and hose (such as thickness) to have achieved a desired minimum pump life of the tube in a peristaltic pump via routine experimentation.

In regard to claim 16, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claims 1 and 15. In regard to the claimed flow rate change, since Park teaches hoses of materials that correspond to those materials recited by Applicant as discussed above in regard to claim 1, one of ordinary skill in the art would have expected the characteristics of the hoses taught by Park, such as flow rate change, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 18, Park teaches a multilayer tube (hose, paragraphs 0035, 0116 and 0138) that comprises an inner layer of a fluoroelastomer and an outer layer of an elastomer or a plastic (paragraph 0138). The inner layer corresponds to the claimed crosslinked fluoroelastomer rubber (all elastomers are crosslinked). Suitable fluoroelastomers for the inner layer are listed in paragraphs 0039-0041. A terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) is explicitly taught in paragraph 0041 as a suitable fluoroelastomer for the inner layer (“copolymers of tetrafluoroethylene, ethylene, and perfluoromethyl vinyl ether”). Park teaches that examples of elastomers that can be used as the outer layer include EPDM, NBR, HNBR, ACM, AEM, FKM, PU, FFKM, and silicone elastomers (paragraph 0138). EPDM (ethylene-propylene-diene), NBR (butadiene-acrylonitrile rubber), HNBR (butadiene-acrylonitrile rubber) are all diene elastomers. NBR and HNBR are butadiene copolymer diene elastomers.

Examiner notes that Park does not require anything in the fluoroelastomer inner layer that would preclude the fluoroelastomer inner layer of Park from Applicant’s special definition of "consisting essentially of" (paragraph 0021 of Applicant’s specification). See Note on claim interpretation above.

	While Park does not explicitly teach a single embodiment that is a hose having an inner layer of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) that also has an outer layer that is of one of the diene elastomers taught by Park, since such embodiments are clearly within the scope of the teachings of Park (as explained above, see, for example, paragraph 0138, which lists EPDM, NBR and HNBR as suitable materials for the outer layer, all of which are non-fluorinated elastomers, and the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) is taught as suitable as the material for the inner layer in paragraph 0041), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hose having the inner layer of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) and the outer layer of EPDM, NBR or HNBR, based on the teachings of Park identified above. As with the fluoroelastomer rubber of the inner layer being crosslinked because it is an elastomer as stated above, the non-fluorinated elastomer of outer layer is crosslinked because it is an elastomer.

In regard to the recitation regarding the tube being a “peristaltic pump tube”, while Park does not teach any particular uses for the hoses taught by Park (other than that the compositions may readily be formed into shaped articles having sufficient elastomer properties, such as tensile strength, modulus, elongation at break, and compression set to be industrially useful in applications requiring elastomeric properties, paragraph 0035), one of ordinary skill in the art would have recognized that the hoses of Park would be easily tailored length-wise, diameter-wise, thickness-wise, etc. for the particular desired intended use of the hose, and to have selected particular materials that would provide the required mechanical / elastomeric properties (such as tensile strength, modulus, elongation at break, and compression set, paragraph 0035) for a given intended application, including for a hose that would be suitable for use as a peristaltic pump tube. Examiner notes that the elastomeric properties of the hose of Park alone make it suitable for use as a peristaltic pump tube, and further it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose such that it would function as a peristaltic pump tube for the particular pump to which the tube is intended to be connected. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose and to have selected appropriate elastomeric materials to use for the layers of the hose within the teachings of Park to produce a hose that is suitable for a given intended use/ a particular desired application, such as for use as a peristaltic pump tube.

In regard to claim 19, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 18. As identified above in regard to claim 18, EPDM is taught, and NBR and HNBR are butadiene copolymer diene elastomers.

In regard to claim 20, Park teaches the multilayer peristaltic pump tube as discussed above in regard to claim 18. While Park does not explicitly teach that the outer layer (of the diene elastomer) has a shore hardness that is less than that of the inner layer (of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE)), since Park teaches materials having all compositional limitations recited in claim 18 as discussed above in regard to claim 18, one of ordinary skill in the art would have expected the characteristics of the elastomers taught by Park, such as relative shore hardness values, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1-16 and 18-20 as being unpatentable over Park (US 2005/0155690), as they apply to the updated 35 U.S.C. 103 rejection of claims 1-16 and 18-20 as being unpatentable over Park (US 2005/0155690), have been fully considered but are not persuasive.

In regard to the new recitation regarding the inner layer consisting essentially of the crosslinked fluoroelastomer, Park does not require anything in the fluoroelastomer inner layer that would preclude the fluoroelastomer inner layer of Park from Applicant’s special definition of "consisting essentially of" (paragraph 0021 of Applicant’s specification). See Note on claim interpretation above.

In regard to the new recitation regarding the tube being a peristaltic pump tube, while Park does not teach any particular uses for the hoses taught by Park (other than that the compositions may readily be formed into shaped articles having sufficient elastomer properties, such as tensile strength, modulus, elongation at break, and compression set to be industrially useful in applications requiring elastomeric properties, paragraph 0035), one of ordinary skill in the art would have recognized that the hoses of Park would be easily tailored length-wise, diameter-wise, thickness-wise, etc. for the particular desired intended use of the hose, and to have selected particular materials that would provide the required mechanical / elastomeric properties (such as tensile strength, modulus, elongation at break, and compression set, paragraph 0035) for a given intended application, including for a hose that would be suitable for use as a peristaltic pump tube. Examiner notes that the elastomeric properties of the hose of Park alone make it suitable for use as a peristaltic pump tube, and further it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose such that it would function as a peristaltic pump tube for the particular pump to which the tube is intended to be connected. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose and to have selected appropriate elastomeric materials to use for the layers of the hose within the teachings of Park to produce a hose that is suitable for a given intended use/ a particular desired application, such as for use as a peristaltic pump tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788